[Missing Graphic Reference] William J. Evers Vice President, Corporate Counsel The Prudential Insurance Company of America 213 Washington Street Newark, NJ 07102 Tel (973) 802-3716 William.evers@prudential.com FILED VIA EDGAR April 2, 2015 Sally Samuel, Esq. Office of Insurance Products Division of Investment Management Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: Pruco Life of New Jersey Flexible Premium Variable Annuity Account (“Registrant”) Pruco Life Insurance Company of New Jersey (“Depositor”) Registration Statement on Form N-4 (File No. 333-184542) ACCESSION NUMBER: 0001193125-15-017147 Dear Ms. Samuel: Pursuant to Section 230.477 of Title 17 of the Code of Federal Regulations, we submit this application to withdraw the Post-Effective Amendment No. 5 to the prospectus that was filed on January 22, 2015 for Pruco Life of New Jersey’s Prudential Defined Income Annuity (File No. 333-184542) to the N-4 registration statement (“Amendment No. 5”). We are withdrawing Amendment No. 5 at this time as we have not received approval of the Tax Efficient Annuity Payout Option from the State of New York.No securities were sold in connection with the offering. Please call me at (973) 802-3716, if you have any questions. Sincerely, Pruco Life Insurance Company of New Jersey /s/William J. Evers William J. Evers Vice President, Corporate Counsel
